Case 0:18-cv-63035-BB Document 52 Entered on FLSD Docket 05/06/2020 Page 1 of 3



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                              Case No. 18-cv-63035-BLOOM/Valle

 ERIC WATKINS,

        Plaintiff,
 vs.

 SERGEANT M. BIGWOOD, et al.,

       Defendants.
 __________________________/

                                               ORDER

        THIS CAUSE is before the Court upon Plaintiff’s Motion for Leave to Amend, ECF No.

 [51] (“Motion”). On March 11, 2020, the Court entered an order granting in part and denying in

 part Defendants’ initial motion to dismiss, ECF No. [30] (“Order”). The Order noted Plaintiff’s

 claim that he “believes” that “the discovery process might produce information that will necessitate

 further [a]mendment as [P]laintiff believes that a Lauderhill police department policy, its failure

 to train or the inadequacy of the training may have been the driving force behind the defendant

 officer[s’] violation of [P]laintiff’s constitutional right[s].” Id. at 10-11. Upon consideration, the

 Court declined Defendants’ request that dismissal of the official capacity claims should be with

 prejudice, and the Court granted Plaintiff leave to amend. Id. at 11.

        On March 19, 2020, Plaintiff filed his Amended Complaint, ECF No. [35], which did not

 raise official capacity claims. On April 30, 2020, the Court entered an omnibus order denying

 Defendants’ motion to dismiss and denying as moot Plaintiff’s motion for leave to file a sur-reply.

 ECF No. [49]. On May 4, 2020, Plaintiff filed a Second Amended Complaint, ECF No. [49]

 (“Second Amended Complaint”), in which he added a new party defendant, re-raised official

 capacity claims against the officer defendants, and added two new counts. See id. The Court struck
Case 0:18-cv-63035-BB Document 52 Entered on FLSD Docket 05/06/2020 Page 2 of 3
                                                            Case No. 18-cv-63035-BLOOM/Valle


 the Second Amended Complaint that same day because it was filed without Plaintiff having

 attained leave of court. See ECF No. [50].

        In the Motion, Plaintiff represents that in late April 2020, he received “the necessary

 information, via the discovery process, to justify amending [his] complaint to add Lauderhill City

 as a defendant and to charge the defendants in their official capacity.” ECF No. [51] at 1-2. He

 adds that his amendments “could not have been done any sooner because this Court had initially

 denied and dismissed Plaintiff’s complaint so Plaintiff had not gotten a chance to initially amend.

 Lastly Plaintiff’s motion for leave and attached amended complaint is time[ly] filed with the time

 allowed by this Court to amend pleading.” Id. at 2. The Scheduling Order sets May 8, 2020, as the

 deadline for motions to amend pleadings to be filed. See ECF No. [27].

        The Court has considered the Motion, the record in this case, the applicable law, and is

 otherwise fully advised. Accordingly, it is ORDERED AND ADJUDGED that the Motion, ECF

 No. [51], is GRANTED. The Second Amended Complaint, ECF No. [49], is REINSTATED.

 Defendants shall answer or otherwise respond to the Second Amended Complaint, ECF No. [49],

 by May 20, 2020.

        DONE AND ORDERED in Chambers at Miami, Florida, on May 6, 2020.




                                                      _________________________________
                                                      BETH BLOOM
                                                      UNITED STATES DISTRICT JUDGE

 Copies to:

 Counsel of Record

 Eric Watkins
 7990 Hampton Blvd

                                                 2
Case 0:18-cv-63035-BB Document 52 Entered on FLSD Docket 05/06/2020 Page 3 of 3
                                               Case No. 18-cv-63035-BLOOM/Valle


 Apt. 110
 North Lauderdale, FL 33068
 Email: kemet121671.ew@gmail.com




                                       3
